ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Proposed Amendment and Remarks AFTER FINAL, filed 22 Jan 2021, in which claim 1 is amended to change the scope and breadth of the claim. The proposed amendment will be entered.

Continuation of 12.  Applicant's Remarks, filed 22 Jan 2021, have been fully considered and found not to be persuasive.
	The rejections of record are maintained in view of the Amendment and Remarks AFTER FINAL, filed 22 Jan 2021.
	Applicant remarks that the embodiment of Chatelet possesses a degree of acetylation that is wholly excluded from the instantly claimed range. However, Chatelet in table 1 at page 263, right column discloses the embodiment of BGL25 having a DA (%) of 2.5 ± 0.15, or that this embodiment of Chatelet has a degree of acetylation in the range of 2.35% to 2.65%. The range of 2.35 to less than 2.5% which is part of the embodiment taught in Chatelet is encompassed within the scope of the instantly claimed range, therefore the embodiment of Chatelet possesses a degree of acetylation which overlaps with the instantly claimed range.
	Applicant notes that Chatelet teaches physical state and smoothness of the surface of the film is a parameter to be considered and interprets this physical state 
	Applicant remarks that Chatelet does not disclose an embodiment having lower DA than the 2.5% embodiment and interprets this as not teaching a lower DA than 2.5%. However, Chatelet in figure 4 at page 266 suggests one of ordinary skill in the art would have extrapolated using the specific disclosed embodiments as data points within a trend so as to reasonably predict results beyond the specific embodiments disclosed in Chatelet, where decreasing DA suggests a trend of increasing cell adhesion with no suggestion of a significantly change in the trend beyond the highest and lowest data points. 
Applicant's remarks note that Malette discloses a range of acetylation degrees and particularly claims a range of 78-92% deacetylation. However, Malette teaches polyglucosamine (100% deacetylated) to be advantageous, but only a small sample was tested. (column 3, line 45) Malette discloses the range of the invention encompasses up to 100% deacetylated, and further claim 3 of Malette encompasses Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." and "Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)." In the instant case Malette teaches the 100% deacetylated embodiment to provide advantageous results, therefore the disclosed examples, preferred embodiments, or specifically claimed ranges do not constitute a teaching away from a broader disclosure of Malette, in view of the guidance one of ordinary skill in the art would have understood based on the known advantages taught within Malette and further in view of the trend taught in Chatelet.
Applicant's remarks note that the amended claims specifically exclude the 100% deacetylated or 0% acetylated embodiment disclosed in Malette. However, MPEP 2144.05 at I. provides "Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.")." In the instant case, one skilled in the art would have expected 0% and "greater than 0%" to be so close that the same properties would be expected. For example, the instant claims encompass 0.000000001% acetylated chitosan, being 
Finally, the evidence provided makes no comparison to either prior art of the polyglucosamine (100% deacetylated) in Malette or to the embodiment of 2.5% +/- 0.15% in Chatelet which overlaps with the claimed range. The cited data compare PS (polystyrene control) to 1.5% deacetylated and 4% deacetylated. Therefore data is not comparison to the closest prior art embodiments. 
Therefore the rejection of record is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN S LAU/Primary Examiner, Art Unit 1623